



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Rhayel,
    2015 ONCA 377

DATE: 20150527

DOCKET: C57110

Strathy C.J.O., Watt and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Hani Rhayel

Appellant

Alan D. Gold and Melanie J. Webb, for the appellant

Joanne K. Stuart, for the respondent

Heard: December 18, 2014

On appeal from the convictions entered on March 22, 2013
    by Justice Thomas A. Heeney of the Superior Court of Justice, sitting without a
    jury.

Epstein J.A.:

OVERVIEW

[1]

On December 5, 2010, following an evening with friends, the appellant, a
    Western University student, retained the services of the complainant, a sex
    worker. They drove in the appellants car to an area known as the Ponds, a
    secluded spot behind a hospital in London. There, they engaged in sexual
    activity in the back of the appellants car. The appellant then dropped the complainant
    off at a gas station and drove away. The complainant told the gas station
    attendant she had been assaulted and asked him to call 911. He placed the call.

[2]

The complainant reported to the responding officer that she had agreed
    to have sex with the appellant but only on the condition that he use a condom.
    He refused to put one on so she terminated the arrangement. It was then that
    the appellant assaulted her, physically and sexually. According to the
    complainant, the appellant threatened to kill her.

[3]

Three days later, the complainant provided the police with a lengthy
    videotaped statement. Charges were laid.

[4]

After a five-day judge-alone trial, the appellant was acquitted of
    common assault and convicted of sexual assault and threatening death. The
    appellant was sentenced to a term of imprisonment of two years less a day,
    three years probation, and ancillary orders.

[5]

In this conviction appeal, the appellant argues that the trial judge
    erred in admitting the complainants videotaped statement for the truth of its
    contents and that this error, together with the trial judges over-emphasis on the
    complainants demeanour as she gave her videotaped statement in assessing her
    credibility, caused him to over-value the complainants evidence. These errors
    caused the trial judge to apply a different standard of scrutiny to the complainants
    evidence relative to the appellants evidence. This different level of
    scrutiny, in turn, undermined the appellants ability to raise a reasonable
    doubt, resulting in reversible error.

[6]

I agree. For the reasons that follow, I would allow the appeal.

BACKGROUND

A.

The Complainants Three Statements

[7]

Leading up to trial, on three separate occasions, the complainant detailed
    what transpired between herself and the appellant: she gave one statement to
    the police on December 5, 2010, which came to be referred to as the pure
    version; another to the police in a videotaped statement on December 8, 2010;
    and one at the preliminary inquiry on November 23, 2011. I summarize each
    statement below.


i.

The Complainants Communication With Police Following the Incident and the
    Pure Version Statement  December 5, 2010

[8]

Officer Bollman responded to the 911 call. When he arrived at the gas
    station, the complainant reported that she and the appellant had agreed to have
    sex. However, after a disagreement over the amount of money the appellant was
    to pay, the appellant assaulted the complainant, physically and sexually, in
    the back seat of the car. He then slapped her and threw her in the snow.

[9]

Officer Bollman examined the complainants face and neck area. He did
    not observe any redness, swelling, marks or scratches.

[10]

According
    to Officer Bollman, he and Officer May, another officer who responded to the
    911 call, took the complainant to the area where she indicated the assault had
    taken place. The officers saw no fresh marks in the snow. While outside of the
    car the complainant pointed to a condom box on the ground, indicating it was
    the box of condoms the appellant had purchased. Officer Bollman testified that,
    in his view, the box looked like it had been there for quite a while.

[11]

Officer
    Bollman testified that the complainant was visibly upset throughout the course
    of his interactions with her. Officers Bollman and May also testified that the
    complainants behavior was consistent with someone who was on drugs but the
    complainant denied being on anything.

[12]

Officer
    Bollman took the complainant home, where the complainant gave her pure
    version statement. According to Officer Bollmans typed notes taken during the
    interview, the complainant detailed the events as follows.

[13]

The
    complainant was with her friend on the street. Her friend went into her
    apartment to get her cell phone.  The appellant, who had approached the women
    earlier, came by again. The complainant got into the car. They agreed on sex
    for $80. The appellant insisted on stopping and purchasing condoms.

[14]

After
    the appellant purchased condoms, the complainant expressed concern about how
    far from the downtown core the appellant was taking her. The appellant said he
    was going to an area behind the hospital. The complainant said okay. They then
    discussed a price of $60; $40 up front and $20 later. The appellant gave the
    complainant $40.

[15]

The
    complainant insisted the appellant wear a condom. When they arrived at the
    Ponds, parked the car, and got into the back seat, the appellant refused to put
    one on. The complainant gave him the $40 back and went to return to the front
    seat. The appellant pulled her jacket off, flipped her over, hit her 15 times
    in the face, slapped her, punched her on top of her head and her face, pulled
    her jeans off, put his fingers in her anus, and threatened to kill her. He also
    scratched her and put his penis in her mouth, choking her. He then ejaculated
    over her upper thighs. The complainant pulled up her jeans, trapping the ejaculate
    into the fabric of her jeans.

[16]

They
    went to a gas station where the appellant gave the complainant $10 to get
    cigarettes. He said he would give her another $40 on her return to the car. She
    went inside the store. The appellant left.

[17]

The
    complainant gave the police a description of her alleged attacker, including a
    gold chain necklace he was wearing. She also described his car and provided
    four digits of its licence plate.

[18]

She
    refused to go to the hospital, offering no explanation. She allowed the police
    to take her jeans for testing.


ii.

The Complainants Videotaped Statement to the Police  December 8, 2010

[19]

Three
    days later, the complainant went to the police station and provided a two-hour
    videotaped statement. The statement was not given under oath. The interviewing
    officer did not counsel the complainant about the need to tell the truth. In
    this statement, the complainant detailed the events as follows.

[20]

On
    December 5, 2010, the complainant was on the street with another sex worker,
    who she referred to as Lisa. When the appellant pulled up, both women got
    into the car. After some conversation, the women got out of the car. Lisa went
    into a building to grab a pill. The complainant, upon being approached by the
    appellant again, got back into his car. The two drove away.

[21]

The
    appellant and complainant agreed that the complainant would perform oral sex on
    the appellant for $60: $40 in advance and $20 afterwards.

[22]

On
    their way to a more private location, the appellant purchased condoms from a
    Macs Milk store even though the complainant had some with her. They drove to
    the Ponds. The complainant got into the back seat and went to put a condom on
    the appellant. He refused and as a result, the complainant refused to proceed.
    She gave the appellant his $40 back. It was then that the sexual assault took
    place.

[23]

According
    to the complainant, the appellant flipped her upside down and pulled her pants
    off. During this manoeuvre, her shoulder popped out. The appellant inserted
    his fingers into the complainants anus and then put his penis into her mouth.
    The appellant slapped the complainants face and hit her on the back of her
    head. After threatening the complainant, the appellant ejaculated on her lap.
    The complainant put her pants back on and asked for the $40. The appellant
    refused.  The complainant returned to the front seat and unlocked the car door
    so the appellant could get back into the front seat of the car.

[24]

The
    appellant drove to the gas station, gave the complainant $10 and asked her to
    buy cigarettes, telling her that after she purchased the cigarettes he would
    give her the $40. When the complainant got out of the car, the appellant drove
    off.

[25]

In
    response to questions the police posed about her lifestyle, the complainant
    said she used morphine every day and was sketchy the day of the incident. She
    admitted to having smoked marijuana and taken morphine before meeting with the
    police and giving her videotaped statement. She also admitted to having
    previously used crystal meth. She indicated that she had suffered brain damage
    from her drug use and had overdosed on occasion.

[26]

The
    complainant told the police she did not want to go to the hospital and sit
    there for four hours as it would not prove anything.


iii.

The Complainants Evidence at the Preliminary Inquiry  November 23,
    2011

[27]

The
    complainant testified that she and her friend, Tanya Albert, were on the street
    in the early hours of December 5, 2010. They originally planned to rob someone.
    But when they got into the appellants car, they chickened out.  They got out
    of the car and Ms. Albert went into a building to get drugs. The appellant
    passed by again and invited the complainant into his car. They discussed his
    paying $80 for a blow job. The complainant insisted on the appellants
    wearing protection. She had condoms. However, the appellant insisted on buying
    his own so they stopped at a Macs Milk store where the appellant purchased a
    box of condoms.

[28]

After
    driving to the Ponds, they got into the back seat. The appellant gave her $40,
    promising her the other $40 after the sex act. At that point, the appellant
    refused to use a condom. As a result, the complainant refused to participate
    and returned the $40 to the appellant.

[29]

The
    appellant then struck her hard on the face and pulled her hair. The appellant
    flipped her upside down. In doing so the complainants shoulder became
    dislocated. The appellant choked her, pulled her jeans, belt and underwear off,
    and put three fingers up her anus. The appellant threatened to kill the
    complainant, flipped her back upright and shoved his penis in her mouth,
    choking her. The appellant finally ejaculated across her lap and bare legs.

[30]

The
    complainant pulled her jeans back on and in the process she caught some semen
    in the fabric. She crawled into the front seat and unlocked the car door to
    allow the appellant to get into the front of the car.

[31]

The
    appellant took the complainant to a gas station and gave her $10 to get some
    cigarettes. He promised to give her an additional $40 when she returned. The
    complainant knew it was a ploy but wanted out of the car. As soon as she left
    the car, the appellant drove away.  The complainant noted part of the license
    plate number and the gas station attendant called 911.

[32]

In
    cross-examination, the complainant gave evidence about her drug history and
    cocaine psychosis. She admitted her criminal record. She testified that she
    suffered from post-traumatic stress disorder, borderline personality disorder,
    bipolar disorder, and attention deficit hyperactivity disorder.

[33]

The
    complainant said she refused to go to the hospital because of her fear of
    hospitals.

B.

The Trial

[34]

At
    trial, there was no doubt that the appellant engaged in sexual activity with
    the complainant. While there was a dispute about the nature of the activity, the
    central issue was whether the complainant consented to the sexual conduct that
    took place.

[35]

Crown
    counsel called the 911 operator, a number of police officers, and Ms. Albert. The
    complainant did not testify. She died after the preliminary inquiry but before
    the trial took place. Her videotaped statement and the transcript of her
    evidence given at the preliminary inquiry were both admitted for the truth of
    their contents.

[36]

The
    appellant testified on his own behalf.

[37]

I
    will deal with the evidence of the complainant and the evidence of the
    appellant, in turn.

i.        The Complainants Evidence  Her Testimony at the
    Preliminary Inquiry and her Videotaped Statement to the Police on December 8,
    2010

[38]

On
    consent, the trial judge admitted the complainants evidence given at the
    preliminary inquiry for the truth of its contents pursuant to s. 715(1) of the
Criminal
    Code
, R.S.C. 1985, c. C-46.

[39]

Subsequent
    to the admission of the complainants preliminary inquiry testimony, the Crown
    applied to have the complainants videotaped statement admitted into evidence
    as a Principled Exception to the Hearsay Rule. In his notice of application, Crown
    counsel identified various pieces of additional information contained in the
    videotaped statement that were not captured in the complainants preliminary inquiry
    testimony. The Crown also highlighted the opportunity presented by the videotaped
    statement to observe the complainants demeanour as she gave her account of the
    events in issue.

[40]

In
    his reasons on the
voir dire
, the trial judge began his analysis of
    the admissibility of the videotaped statement by setting out the Crowns
    position, saying that, [t]he Crown seeks to admit this statement as
    substantive evidence of the truth of what the complainant says in that
    statement. It is therefore hearsay, and I start with the presumption that
    hearsay evidence is presumptively inadmissible. The trial judge then turned to
    the necessity and reliability of the videotaped statement, the two prongs of
    the principled approach to admitting hearsay evidence: see
R. v. Khelawon
,
    2006 SCC 57, [2006] 2 S.C.R. 787, at para. 2.

[41]

At
    the outset of the
voir dire
, defence counsel conceded necessity. 
    However, on appeal, the appellant questioned the extent of the concession. Mr.
    Gold, counsel for the appellant on appeal, suggested trial defence counsels
    concession was limited to admitting the statement solely to observe the complainants
    demeanour as she gave her account of events to the police.

[42]

I
    disagree with this suggestion. The following passages from the transcript of
    the
voir dire
demonstrate that defence counsel conceded necessity not
    only for the purpose of observing the complainants demeanour but also for admitting
    the videotaped statement for its truth.

[43]

As
    the Crown was presenting its submissions on the
voir dire
, the
    following exchange took place:

[Defence Counsel]: Your Honour, perhaps I can assist my friend
    and the court in her presentation. I will concede necessity and really the
    issue is reliability.

[44]

Some
    debate then ensued as to what defence counsel meant when he said, I will
    concede necessity. This debate culminated in the following exchange:

[Crown Counsel]: Ill argue reliability, Your Honour, because I
    understand thats not being conceded so Ill make my full argument on
    reliability.

THE COURT: Yes, and just on the necessity issues, its conceded
    so we dont need to go into it, although I mean I was just wondering whether
    there was an issue with respect to necessity given that we do have a transcript
    of her evidence at the preliminary. Is it conceded that notwithstanding the
    fact that she did testify at the preliminary, that its still necessary to have
    her video statement admitted?

[Crown Counsel]: I think thats a question for [defence
    counsel].

THE COURT: [Defence counsel]?

[Defence Counsel]: I thought of that myself and, you know, with
    respect to the difference between the police statement and the preliminary
    hearing statement, I was willing to concede necessity on that basis.

[45]

This
    concession notwithstanding, the trial judge independently considered the issue
    and found the element of necessity had been met. The basis of the trial judges
    conclusion is revealed in the following passage:

[Why is the video statement necessary?] That is because there
    are many additional things that the video statement has to offer that cannot be
    found in a cold reading of a transcript, and that includes the demeanour of the
    witness, the spontaneity of her answers or lack thereof, her emotional state as
    she describes the events, her body language, the way she demonstrates the
    physical positions that she was put in as events unfolded and so on.

It is necessary to play the videotape because that is the only
    way to, in effect, bring the complainant back to life and watch and listen to
    her tell her story.

[46]

The
    trial judge then turned his attention to the videotaped statements reliability.
    He outlined the hearsay dangers: the statement was not given under oath, the
    complainant was given no caution by the investigating officer as to the need to
    tell the truth, there was no contemporaneous cross-examination, and the witness
    was not present in the courtroom to be observed. He found, however, that the
    complainants version of events given in the videotaped statement was
    virtually identical to that given at the preliminary inquiry, a version upon
    which the complainant was thoroughly cross-examined. The trial judge found that
    the videotaped statement served as a reliable substitute to his not being able
    to observe the complainant as she recounted her version of events, given that
    what she told the police during her videotaped statement was so very similar to
    the evidence she gave at the preliminary inquiry. The trial judge further found
    that the reliability factor was enhanced because many of the details provided
    by the complainant were corroborated by other independent evidence.

[47]

After
    taking into account the factors that added to and detracted from the
    reliability of her videotaped statement, the trial judge concluded that the
    statement was sufficiently reliable to be admitted into evidence.

[48]

The
    trial judge then weighed the probative value of the videotaped statement
    against its potential prejudicial effect. He found the statement to be highly
    probative. He also acknowledged the possible prejudice stemming from the
    violation of the rule against admitting prior consistent statements. He said,
    the danger [is] that the trier of fact might be tempted to conclude that
    because she said the same thing in both cases, at both times, that therefore it
    is more likely that those statements are true. The trial judge found that this
    prejudice is of little concern because he was sitting without a jury and you
    can take it as a given that I have directed myself as to the uses that this
    evidence can and cannot be put.

[49]

Against
    this background, the trial judge admitted the complainants videotaped statement
    into evidence for the truth of its contents and for its demeanour value.


ii.

The Appellants Testimony

[50]

The
    appellant testified that on the night in question he went out with friends but
    did not consume any drugs or alcohol. He left his friends to look for a good
    time. He came upon the complainant and Ms. Albert. The women got into his car.
    After some conversation, he dropped them off and continued driving.

[51]

The
    appellant then saw the complainant by herself. He pulled up beside her and she
    got into the car. He asked her to quote a price. She said, $40 for oral sex and
    $60 for intercourse. They agreed on $60 for intercourse. The appellant went to
    a store and bought condoms.

[52]

When
    they got to the Ponds the complainant climbed into the back seat.  Because he
    no longer had $60 after purchasing the condoms, the appellant told the
    complainant he just wanted oral sex. He gave her $40 and put on a condom.  The
    complainant performed oral sex on him. After about 20 minutes he still had not ejaculated.
    The complainant, frustrated, asked him to remove the condom so she could
    finish him with her hand. He agreed and removed the condom. The complainant
    spit on her hand, for lubrication purposes, and brought him to a climax.

[53]

When
    the complainant started to use her hand, she complained about having to kneel. The
    appellant therefore moved to sit, facing toward the back of the car, on the
    console between the two front seats of the car. The complainant sat on the back
    seat facing him. In cross-examination, the appellants story as to how each
    person was precisely positioned shifted somewhat.

[54]

When
    the appellant climaxed his ejaculate sprayed over the front of the
    complainants pants and belt. The complainant demanded $20 because the
    appellant had ruined her clothing and had taken longer than anticipated. The
    appellant responded saying he did not have $20: after using funds to purchase
    condoms, he only had $10 left.  The complainant became upset.  An altercation
    ensued in which the complainant kicked and spit at the appellant and tried to
    get his wallet by reaching into the pocket of his pants. The appellant defended
    himself by putting his hands on the complainants and telling her to calm down.

[55]

The
    appellant finally subdued the complainant by saying they would go to a gas
    station and he would get her some more money. The complainant agreed as long as
    the appellant obtained an additional $40. The complainant moved to the front
    seat, unlocked the door, and the appellant got into the drivers seat.

[56]

At
    the gas station, the appellant gave the complainant $10 to go inside and get
    cigarettes. The complainant got out of the car and the appellant drove away.

[57]

The
    appellant denied any non-consensual sex, any assaultive behaviour, or having
    threatened the complainant.

REASONS FOR CONVICTION

[58]

The
    trial judge extensively reviewed the evidence of each witness, including the
    complainants testimony at the preliminary inquiry and her videotaped statement.
    He also detailed his observations of the complainants demeanour based on
    having watched the videotaped statement and gas station security footage, and
    having listened to her 911 call.

[59]

The
    trial judge noted several aspects of the appellants evidence that he found to
    be contradictory, improbable or contrary to common sense. These aspects include:
    (1) the financial arrangements between him and the complainant; (2) where the
    alleged assault took place; (3) the use of a condom; (4) the parties physical positions
    in the car; (5) the circumstances of ejaculation; (6) the complainants
    aggression; and (7) what transpired at the gas station.

[60]

Turning
    to the complainants evidence, the trial judge first canvassed his impression
    of the complainants demeanour as observed when she gave her videotaped
    statement. The trial judge described the complainant as an honest person
    sincerely trying to give the best account she could of what had taken place. He
    found the complainants ability to observe and recall details of the events in
    question to be remarkable. He also noted the parts of her evidence that he
    found were corroborated by other evidence. The trial judge concluded his
    summary of the complainants evidence by again commenting on her demeanour.

[61]

The
    trial judge rejected the defence theory that the complainant was angry that the
    appellant had short-changed her and had therefore fabricated her story to get
    even with him. He found that the theory defied common sense.  While the trial
    judge recognized certain weaknesses and inconsistencies in the complainants
    evidence, he found that none related to the material aspects of her complaint.

[62]

The
    trial judge concluded that he was not left in any doubt about the reliability
    and credibility of the complainants evidence. He said, I found her video
    statement to be entirely believable. I am satisfied that the emotions she
    displayed there and in the 911 call are real and are not an act. He was
    satisfied beyond a reasonable doubt that the appellant sexually assaulted the
    complainant and threatened to kill her. He therefore convicted the appellant of
    sexual assault and uttering a threat to cause death.

[63]

However,
    the trial judge found he was left in a reasonable doubt about the charge of
    common assault by reason of the lack of evidence to corroborate the
    complainants evidence that she was struck repeatedly by the [appellant]. The
    trial judge therefore found the appellant not guilty of common assault.

ISSUES

[64]

The
    appellant submits the trial judge erred in several respects, including by:

1.

admitting the complainants videotaped statement into evidence for the
    truth of its contents;

2.

overly relying on the complainants demeanour in assessing her
    credibility; and

3.

applying a different level of scrutiny to the defence evidence compared
    to that of the Crown.

ANALYSIS

1.

Did the trial judge err in admitting the complainants videotaped statement
    into evidence for the truth of its contents?

[65]

Generally,
    three considerations guide the receivability of evidence. Evidence must be
    relevant in the sense of being probative of a fact a party seeks to establish. Evidence
    must also be material in the sense that the fact the evidence is proffered to
    establish relates to an issue in the case. Finally, the evidence must not contravene
    any admissibility rule. If one of the requirements is not satisfied, the
    evidence must not be admitted. For a detailed summary of these three factors,
    see Watt J.A.s analysis in
R. v. Luciano
, 2011 ONCA 89, 273 O.A.C.
    273, at paras. 203-211.

[66]

The
    problem with the content of the videotaped statement is that it runs afoul of two
    interrelated exclusionary rules. First, the statement is inadmissible hearsay
    because it does not satisfy the principled approach to the admission of hearsay
    evidence. Second, the statement constitutes a prior consistent statement. I
    expand below.


i.

Necessity and the Principled Approach to Hearsay

[67]

As
    discussed above, the Crown sought to adduce the out-of-court videotaped
    statement for the truth of its contents. Therefore, subject to falling within
    the principled exception to the hearsay rule, it is caught by the exclusionary
    rule against hearsay evidence. The principled exception permits admission of
    hearsay evidence if, on a
voir dire
, the party seeking to admit the
    evidence establishes, on a balance of probabilities, sufficient indicia of
    necessity and reliability:
Khelawon
, at para. 2.

The Context of the Necessity Analysis

[68]

There
    are three important aspects to the context of the necessity analysis.

[69]

First,
    at the time the
voir dire
concerning the admissibility of the
    videotaped statement was conducted, the trial judge had already admitted the
    complainants evidence given at the preliminary inquiry under s. 715(1) of the
Criminal
    Code
. Notably, in his reasons on the
voir dire,
the trial judge
    remarked that, the important parts of her video statement are identical to the
    important parts of her testimony at the preliminary inquiry.

[70]

While
    the videotaped statement contained some information not contained in the
    complainants evidence at the preliminary inquiry, that information was, in my
    view, peripheral. The additional information related to matters extraneous to
    what the trial judge had to decide; namely, what took place in the car while
    parked at the Ponds.

[71]

Second,
    as previously indicated, defence counsel at trial conceded that the necessity
    element was met in the circumstances.

[72]

Third,
    as I also referenced previously, to his credit, the trial judge did not just
    accept the concession. He undertook his own analysis. This analysis is
    reviewable by this court.

The Analysis of the Necessity Element in this
    Context

[73]

In
    my view, in the circumstances here, the necessity element was not met.  Simply
    put, what the complainant said in her videotaped statement was not necessary as
    that evidence was, at the time the trial judge was considering the
    admissibility of the videotaped statement, already before the court through her
    testimony at the preliminary inquiry: see
R. v. C. (R.)
(2005), 77
    O.R. (3d) 364, at para. 20; see also
R. v. Meaney
(1996), 111 C.C.C.
    (3d) 55 (Nfld. C.A.), in which the Court wrote, at para. 42: the criterion of
    necessity will not operate such as to allow the introduction of evidence which,
    in itself, may not be necessary because it is merely repetitious of statements
    already admitted and, for that reason may have little or no probative value,
    whereas the prejudice to the accused resulting from its admission would be
    great. It is to be remembered that, on a number of occasions, the trial judge
    commented on how very similar these two accounts of the complainant were.

[74]

Absent
    proof of necessity, the videotaped statement was not admissible under the
    principled exception to the hearsay rule. In admitting it, the trial judge fell
    into error.

[75]

As
    I will now discuss, this error was compounded by the fact that the videotaped
    statement amounted to a prior consistent statement.


ii.

The Rule Against Prior Consistent Statements

[76]

In
    the light of the express recognition that the complainants testimony at the
    preliminary inquiry was virtually identical to her account as recorded in the
    videotaped statement, what the complainant said in her statement amounts to a
    prior consistent statement.

[77]

Prior
    consistent statements are generally inadmissible because they lack probative
    value, are often self-serving, and are hearsay:
R. v. Stirling
, 2008
    SCC 10, [2008] 1 S.C.R. 272, at para. 5;
R. v. Dinardo
, 2008 SCC 24, [2008]
    1 S.C.R. 788, at para. 36.
[1]


[78]

Prior
    consistent statements lack probative value as, by definition, they are merely a
    repeat of evidence. Their lack of probative value stems from the fact that it
    is impermissible to assume that because a witness has made the same statement
    in the past, he or she is more likely to be telling the truth. Thus, repetition
    does not demonstrate or prove anything. In
R. v. Divitaris
(2004), 188
    C.C.C. (3d) 390 (Ont. C.A.), at para. 28, Feldman J.A. memorably expressed the
    rationale for the rule in this way: A concocted statement, repeated on more
    than one occasion, remains concocted.

[79]

Here,
    for example, the fact that the complainant reported in her videotaped statement
    that a dispute broke out between her and the appellant when he refused to use a
    condom does not in any way support the conclusion that her preliminary inquiry testimony
    to this effect was true. There remains the possibility that her evidence on
    this issue was fabricated on both occasions.

[80]

The
    trial judge recognized that the admission of the videotaped statement for the
    truth of its contents would offend the general rule against prior consistent
    statements. However, he reasoned that as it was a judge-alone trial, the
    potential prejudice was of little concern. In his reasons for conviction, the
    trial judge noted on several occasions that he had cautioned himself on what
    the evidence could and could not be used for. However, as I will discuss below,
    I am of the view that, these cautions notwithstanding, the repetition of the
    complainants evidence impacted the way in which the trial judge analyzed the
    critical evidence as to what took place in the appellants car when it was
    parked at the Ponds.


iii.

The Demeanour Value of the Videotaped Statement

[81]

The
    trial judge received the videotaped statement into evidence, in a sense, as a
    package. He received not only the words spoken by the complainant for their
    truth, but also the manner in which she delivered her statement  in other
    words, her demeanour. The trial judge found the complainants demeanour to be important
    as it brought her words to life.

[82]

Given
    my conclusion that the videotaped statement was inadmissible for its truth, it
    follows that the complainants demeanour as she gave the statement was also
    inadmissible. I see no value in the way the complainant spoke inadmissible
    words at a moment in time removed from when she gave her evidence at the
    preliminary inquiry.


iv.

Summary of Admissibility of Complainants Videotaped Statement

[83]

Based
    on this analysis, I am of the view that the trial judge erred in admitting the
    videotaped statement into evidence for the truth of its contents and in relying
    on it for its demeanour value. The impact of this error was two-fold.  The
    trial judge effectively received the complainants examination-in-chief into
    evidence twice.  And he had the complainants demeanour available to consider.  As
    I will explain below, it would appear that what Mr. Gold referred to as the
    stereo effect of the complainants version of events, coupled with the excess
    emphasis the trial judge placed on the complainants demeanour, a topic to
    which I now turn, interfered with his ability to assess, in a balanced fashion,
    the evidence that was critical to the issues he had to determine.

2.

Did the Trial Judge err by overly relying on the complainants demeanour
    in assessing her credibility?

[84]

The
    trial judges error in receiving the videotaped statement for the truth of its
    contents brought with it the complainants demeanour as she provided her
    account of what happened. As I will explain, the trial judge attached
    considerable weight to her demeanour.

[85]

Cases
    in which demeanour evidence has been relied upon reflect a growing
    understanding of the fallibility of evaluating credibility based on the demeanour
    of witnesses: see
Law Society of Upper Canada v. Neinstein
(2010), 99
    O.R. (3d) 1 (C.A.), at para. 66;
R. v. G. (P.)
, 2012 ONSC 4646, 104
    W.C.B. (2d) 390, at paras. 31-33;
9129-9321 Quebec Inc. v. R.
, 2007
    TCC 2, [2007] T.C.J. No. 23, at para. 31;
R. v. Powell
, [2007] O.J.
    No. 555, at paras. 9-10. It is now acknowledged that demeanour is of limited
    value because it can be affected by many factors including the culture of the
    witness, stereotypical attitudes, and the artificiality of and pressures associated
    with a courtroom. One of the dangers is that sincerity can be and often is
    misinterpreted as indicating truthfulness.

[86]

In
R. v. G.(M.)
(1994), 93 C.C.C. (3d) 347 (C.A.), at p. 355, this court
    quoted with approval the following passage from
Faryna v. Chorny
,
    [1952] 2 D.L.R. 354 (B.C.C.A.), at pp. 356-57:

If a trial judge's finding of credibility is to
    depend solely on which person he thinks made the better appearance of sincerity
    in the witness box, we are left with a purely arbitrary finding and justice
    would then depend upon the best actors in the witness box. On reflection it
    becomes almost axiomatic that the appearance of telling the truth is but one of
    the elements that enter into the credibility of the evidence of a witness.

For a trial judge to say "I believe him because
    I judge him to be telling the truth," is to come to a conclusion on
    consideration of only half the problem. In truth it may easily be
    self-direction of a dangerous kind.

[87]

This
    cautious approach to demeanour was echoed by the Alberta Court of Appeal in
R.
    v. Pelletier
(1995), 165 A.R. 138, at para. 18, citing a 1973 paper by
    Justice MacKenna:

I question whether
    the respect given to our findings of fact based on the demeanour of the
    witnesses is always deserved. I doubt my own ability, and sometimes that of
    other judges, to discern from a witnesss demeanour, or the tone of his voice,
    whether he is telling the truth. He speaks hesitantly. Is it the mark of a
    cautious man, whose statements are for that reason to be respected, or is he
    taking time to fabricate? Is the emphatic witness putting on an act to deceive
    me, or is he speaking from the fullness of his heart, knowing that he is right?
    Is he likely to be more truthful if he looks me straight in the face than if he
    casts his eyes on the ground, perhaps from shyness or a natural timidity? For
    my part I rely on these considerations as little as I can help.

[88]

A
    powerfully-worded and thoroughly-researched analysis of reliance on demeanour
    evidence can be found in the decision of the High Court of Australia in
State
    Rail Authority of New South Wales v. Earthline Constructions Pty. Ltd.
(1999),
    160 A.L.R. 588. At para. 88, the Court says:

There
    is growing understanding, both by trial judges and appellate courts, of the
    fallibility of judicial evaluation of credibility from the appearance and
    demeanour of witnesses in the somewhat artificial and sometimes stressful
    circumstances of the courtroom. Scepticism about the supposed judicial capacity
    in deciding credibility from the appearance and demeanour of a witness is not
    new. In
Societe DAvances Commerciales (Societe Anonyme Egyptienne) v
    Merchants Marine Insurance Co (The Palitana)
, Atkin LJ remarked that
    an ounce of intrinsic merit or demerit in the evidence, that is to say, the
    value of the comparison of evidence with known facts, is worth pounds of
    demeanour. To some extent, the faith in the judicial power to discern
    credibility from appearance was probably, at first, a consideration which the
    judiciary assumed that it inherited from juries. It was natural enough that
    trial judges, accustomed to presiding over jury trials, would claim, and
    appellate judges would accord, the same infallible capacity to tell truth
    from falsehood as had historically been attributed to the jury. Nowadays, most
    judges are aware of the scientific studies which cast doubt on the correctness
    of this assumption.
[2]

[89]

I
    agree with the suggestion contained at the conclusion of the Courts analysis in
    the
State Rail Authority
decision that it is important for trial
    judges to bear in mind that, to the extent possible, they should try to decide
    cases that require assessing credibility without undue reliance on such
    fallible considerations as demeanour evidence.

[90]

With
    this in mind, I now turn to the manner in which the trial judge in this case
    relied on the complainants demeanour in assessing her credibility.

[91]

It
    is of note that in analyzing the complainants evidence, the trial judge
    started with her demeanour as she gave her videotaped statement. He said:

She came across in the video as sincere and honest. She was
    clearly traumatized and was reduced to tears on several occasions. Every time
    she referred to how scared she was, how the accused really frightened her with
    his death threats and how she had not been sure whether she was going to make
    it out of there, she choked up, and genuine fear was evident in her voice.

What was most impressive was how she physically demonstrated
    the position that she was put in by the accused when he flipped her upside
    down. She was literally upside down on the chair in the interview room, as she
    tried to show Officer Crowther how it happened. The noise she made, when she
    described how she was squealing like a pig when the accuseds fingers were up
    her anus, was chilling. Equally, her description of the accused flicking his
    tongue like a lizard and making a hissing sound, were vivid and powerful. To
    use an overused phrase, those descriptions had the ring of truth. They are too strange
    and unusual, in my view, to have been invented.

She gave the impression of someone honestly trying to tell the
    truth and to be as helpful as she could to the investigation. After watching
    the video, the impression I was left with was one of conviction that she was
    describing something that really happened to her.

[92]

Then,
    on a number of other occasions during his analysis leading to his conclusion
    that the complainant was telling the truth, the trial judge returned to his
    impression of the complainants demeanour. For example, he mentioned that her
    videotaped statement was complete once again with tears and obvious signs of
    fear and emotional upset and that the emotions [the complainant] displays [in
    the videotaped statement] and in the 911 call are real and are not an act.

[93]

With
    respect, I am of the view that the reasons disclose that the trial judge took
    an overly confident view of his ability to assess the complainants credibility
    by reference to her demeanour. This reliance is particularly troubling in the
    circumstances of this case because the demeanour assessment was based on
    evidence that was not subjected to contemporaneous cross-examination, further
    weakening any possible value it had in assisting the trial judge evaluate the
    complainants credibility.

[94]

In
    many cases, this error may not be of great moment. But here, it mattered. Combined
    with the error of admitting the videotaped statement for the truth of its
    contents, this error provided the backdrop against which the trial judge gauged
    the complainants and the appellants account of what transpired when they
    engaged in sexual activity in the car.  As I will now discuss, I am of the view
    that this backdrop had an impact on the prism through which the trial judge
    assessed this pivotal evidence.

3.

Did the Trial Judge err by applying a different level of scrutiny to the
    defence evidence compared to that of the Crown?

[95]

The
    argument that a trial judge has applied a different level of scrutiny in
    assessing the evidence of the accused and the complainant, as Doherty J.A.
    noted in
R. v. Howe
(2005), 192 C.C.C. (3d) 480 (Ont. C.A.), at para.
    59, is a difficult argument to make successfully. In the same paragraph, Doherty
    J.A. counselled that:

It is not enough to
    show that a different trial judge could have reached a different credibility
    assessment, or that the trial judge failed to say something that he could have
    said in assessing the respective credibility of the complainant and the
    accused, or that he failed to expressly set out legal principles relevant to
    that credibility assessment. To succeed in this kind of argument, the appellant
    must point to something in the reasons of the trial judge or perhaps elsewhere
    in the record that make it clear that the trial judge had applied different
    standards in assessing the evidence of the appellant and the complainant.

[96]

Subjecting
    the evidence of the defence to a higher or stricter level of scrutiny than the
    evidence of the Crown is an error of law:
R. v. H.C.
, 2009 ONCA 56, 241
    C.C.C. (3d) 45, at para. 62. In the event of such an error, the deference
    normally owed to the trial judges credibility assessment is generally
    displaced.

[97]

In
    the recent decision in
R. v. Aird
, 2013 ONCA 447, 307 O.A.C. 183, at
    para. 39, this court reinforced the difficulty of meeting this standard:

The different standards of scrutiny argument is a difficult
    argument to succeed on in an appellate court. It is difficult for two related
    reasons: credibility findings are the province of the trial judge and attract a
    very high degree of deference on appeal; and appellate courts invariably view
    this argument with skepticism, seeing it as a veiled invitation to reassess the
    trial judges credibility determinations.

[98]

For
    the appellant to succeed on this ground of appeal, he must be able to identify
    something clear in the trial judges reasons or in the record indicating that a
    different standard of scrutiny was applied  something sufficiently significant
    that the heavy door of deference is opened to the domain of the trial judge,
    where credibility is assessed.

[99]

The
    question is whether the appellant has made out that difficult argument in this
    case.

[100]

In my view, he
    has. The record reveals a number of instances where the trial judge drew
    adverse inferences about the appellants credibility, but did not do so with
    respect to the complainants credibility despite the fact that she repeatedly
    showed herself to be an unreliable witness.

[101]

The following are
    examples demonstrating how the trial judge was overly critical of the
    appellants version of events:

1.

The trial
    judge found it perplexing that the appellant spent money on his condoms
    thereby leaving himself with insufficient funds to have sexual intercourse.
    But, on the evidence, the plans of the appellant and complainant changed.

2.

The trial
    judge found it difficult to believe the appellant that the complainant would
    agree to go to a place a considerable distance from her home.  However, there
    is no allegation that the complainant was forcibly taken to the Ponds area. The
    complainant herself testified that she left it to the appellant to decide where
    to go. He told her his plans to go to the Ponds.  After some initial
    reluctance, she responded, okay, no problem.

3.

The trial
    judge was troubled by the appellants evidence that he was content to let the
    complainant masturbate him with her hand after spitting into it. He saw this as
    an inconsistency given the appellants evidence that he wanted to use
    protection and his acknowledgment that diseases can be transmitted through the
    mouth. However, the trial judges treatment of this evidence as inconsistent
    was not warranted. The appellant provided an explanation. He said he had never
    heard of the transmission of a sexually transmitted disease in this fashion. He
    thought he was safe. The Crown called no evidence that the appellants belief
    was wrong.

4.

The trial
    judge had a major problem with what he viewed as the appellants having changed
    his evidence concerning where he and the complainant were positioned in the
    car. The trial judge described these changes as being the result of the
    appellants realizing that his description of what happened was physically
    impossible. However, in my view, the trial judges expectation relating to the
    degree of consistency and precision of the appellants evidence about what
    transpired in the car was unrealistic.  It was unrealistic to expect the
    appellant to reconstruct, almost frame by frame, what happened. And it was not
    appropriate to assume the worst based on his unsatisfactory efforts to do so.

5.

The trial
    judge found it difficult to believe that the complainant would try to get at
    the appellants wallet. The trial judge overlooked the complainants own
    evidence. She herself admitted to this.

[102]

In contrast to
    this is the way the trial judge dealt with difficulties in the complainants
    evidence, without making a meaningful attempt to reconcile or explain them. For
    example:

1.

The complainant gave three different versions surrounding being picked
    up by the appellant, what happened to her clothing in the car, and why she did
    not go to the hospital.

2.

There were significant inconsistencies between the complainants
    evidence and that of Ms. Albert regarding whether there was a plan to rob the
    appellant, whether Ms. Albert got into the appellants car, and whether Ms.
    Albert indicated she saw things suggesting the appellant was a police officer.

3.

There was no physical evidence to confirm the complainants version of
    events. The officers observed no fresh markings or bruising of any kind on the
    complainants head, even though she described being the victim of a brutal
    beating to her face, head, and neck area. There was also no physical evidence
    of sexual violation of the nature the complainant described. This lack of
    evidence arose because the complainant refused to go to the hospital for
    reasons that kept changing as she recounted her version of events. And the
    video of the complainants movements at the gas station showed no evidence of
    the dislocated shoulder to which the complainant attested.

4.

The trial judge commented on the complainants admitting her criminal
    record, yet made no mention of the fact that in her evidence at the preliminary
    she initially left out certain convictions for crimes of dishonesty.

[103]

In addition to not
    assigning sufficient weight to the weaknesses in the Crowns case, the trial
    judge assigned too much value to what I see as its questionable factors.

[104]

First, the trial
    judge placed considerable weight on the fact that much of the complainants
    evidence was confirmed by independent evidence. For example, he observed that parts
    of the complainants evidence were confirmed by the gas station surveillance
    videos, and the complainant was able to correctly describe the appellants
    physical appearance, gold necklace, and part of the license plate number of the
    appellants car. However, the complainants accuracy as to these details is not
    indicative of the credibility of her account regarding what transpired in the
    appellants car. The evidence of the complainant the trial judge found was
    supported by independent evidence was not confirmatory of the material aspect
    of the case  what happened in the car and whether the complainant consented to
    what did happen. In my view, it was inappropriate for the trial judge to place
    such emphasis upon the complainants ability to get the appellants appearance,
    necklace and car licence right.

[105]

Moreover, the
    trial judge expressed how impressed he was with the complainants memory  for
    example, her recall of the necklace and of four digits of his licence plate.
    However, the complainants actual recollection of the necklace was quite
    general and she admitted to having used a mnemonic to help her mentally record
    the licence plate digits. I also note that the trial judge made no mention of
    the complainants self-confessed bad memory.

[106]

These concerns
    lead me to conclude that the trial judge applied an unforgiving level of
    scrutiny to the appellants testimony but failed to adequately address the comparable
    problems apparent in the complainants evidence. Subjecting the evidence of the
    defence to a higher or stricter level of scrutiny than the evidence of the
    Crown constitutes an error in law.

CONCLUSION

[107]

To conclude, the
    trial judge erred by admitting the videotaped statement for its truth, by overemphasizing
    the complainants demeanour, and by subjecting the appellants evidence to
    stricter scrutiny than that of the complainant. I mentioned earlier that these
    errors were interrelated. Their connection is apparent throughout the reasons,
    particularly in a passage toward the end where the trial judge notes that the
    complainant was prompted to go to the police station and give her videotaped
    statement complete once again with tears and obvious signs of fear and
    emotional upset and was prompted to testify at the preliminary inquiry one
    year later when once again, she was tearful at times, as she described what
    happened to her.

[108]

In my view, these
    related errors infected the trial judge's treatment of the burden of proof and caused
    a miscarriage of justice within the meaning of s. 686(1)(a)(iii) of the
Criminal
    Code
.

DISPOSITION

[109]

For these
    reasons, I would allow the appeal and set aside the convictions. In all the
    circumstances, it will be up to the Crown to consider whether it would be in
    the interests of justice to proceed with a new trial.

Released: May 27, 2015 (G.S.)

Gloria
    Epstein J.A.

I
    agree G.R. Strathy C.J.O.

I
    agree David Watt J.A.





[1]
The common law has recognized that prior consistent statements can be admitted
    under a number of exceptions, including to help establish the narrative of the
    prosecution and to combat a suggestion of recent fabrication. None of the
    exceptions apply here.



[2]
The following footnote appears at the end of the High Court of Australias
    reasons, outlining the authorities the Court relied upon to support its
    cautious approach to demeanour:

Trawl
    Industries v Effem Foods Pty Ltd
(1992) 27 NSWLR 326 at 348 per Samuels JA
    citing Re, Oral v Written Evidence: The Myth of the Impressive Witness,
    (1983) 57
Australian Law Journal
679; Australia, The Law Reform
    Commission,
Evidence
, Report No 26 Interim, (1985), vol 1 at pars
    797-800. See also Wellborn, Demeanour, (1991) 76
Cornell Law Review
1075;
    Ellard, A Note on Lying and its Detection, (1996) 2
The Judicial Review
303; Giles, The Assessment of Reliability and Credibility, (1996) 2
The
    Judicial Review
281; Stone, Instant Lie Detection? Demeanour and Credibility
    in Criminal Trials, (1991)
Criminal Law Review
821; Wells, How
    adequate is human intuition for judging eyewitness testimony? in Wells and
    Loftus (eds),
Eyewitness Testimony
, (1984) 256 at 272




